FILED
                           NOT FOR PUBLICATION
                                                                            AUG 28 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

HUSSEIN ADEN IBRAHIM,                            No. 18-55381

              Petitioner-Appellant,              D.C. No.
                                                 3:17-cv-0696-BEN
 v.

SCOTT KERNAN, Secretary, California              MEMORANDUM*
Department of Corrections and
Rehabilitation,

              Respondent-Appellee.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                            Submitted August 13, 2019**
                               Pasadena, California

Before: SCHROEDER and GRABER, Circuit Judges, and M. WATSON,***
District Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Michael H. Watson, United States District Judge for
the Southern District of Ohio, sitting by designation.
      Petitioner Hussein Ibrahim is a California state inmate appealing the district

court’s dismissal of his habeas corpus petition as untimely. Under the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), a state

prisoner is required to file a federal habeas petition within one year of the date on

which the conviction became final, unless the time is tolled by a timely filed state

petition. 28 U.S.C. § 2254; 28 U.S.C. § 2244(d)(2).

      Petitioner’s conviction became final in state court on August 30, 2015. A

California state appellate court denied his petition as untimely on December 14,

2016. Thereafter, the California Supreme Court summarily denied his petition on

March 29, 2017. Petitioner filed his federal habeas petition on April 5, 2017.

      The district court did not err in dismissing the petition as untimely. The

district court properly “looked through” the California Supreme Court’s summary

denial to the last reasoned state court opinion, which had found the petition

untimely. See Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991) (“Where there has

been one reasoned state judgment rejecting a federal claim, later unexplained

orders upholding that judgment or rejecting the same claim rest upon the same

ground.”); see also Wilson v. Sellers, 138 S. Ct. 1188, 1194–95 (2018) (affirming

that Harrington v. Richter, 562 U.S. 86 (2011) did not abrogate the Ylst look-

through doctrine). The district court correctly denied the petition.

      AFFIRMED.

                                           2